     Case 3:20-mc-00009-E-BH Document 1 Filed 01/24/20                 Page 1 of 9 PageID 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    DAVID FOLKENFLIK; NATIONAL                     §
    PUBLIC RADIO, INC.; EDITH                      §
    CHAPIN; LESLIE COOK; and                       §
    PALLAVI GOGOI,                                 §
                                                   §
            Movants,                               §
                                                   §         Ancillary to
    V.                                             §         CIVIL ACTION NO.
                                                   §
    ORONE LAIZEROVICH, ILI                         §         4:18-CV-00442-ALM
    SOLUTIONS, LLC,                                §
                                                   §
            Respondents.                           §




         MOTION TO COMPEL ORONE LAIZEROVICH AND ILI SOLUTIONS, LLC TO
                           COMPLY WITH SUBPOENA



           Movants David Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie Cook and

Pallavi Gogoi (collectively, “NPR” or “Movants”), by their undersigned counsel, file this Motion

and the accompanying Declaration of Laura Lee Prather1 (“Prather Decl.”) to compel third-party

Orone Laizerovich (“Laizerovich”) and his digital marketing company ILI Solutions, LLC (“ILI”)

to comply with properly served subpoenas issued pursuant to Rule 45 of the Federal Rules of Civil

Procedure.

                                               I.
                                      FACTUAL BACKGROUND

           Movants are defendants in a lawsuit filed by plaintiff Ed Butowsky (“Butowsky”),

Butowsky v. Folkenflik, Case No. 4:18-cv-00442-ALM (E.D. Tex. June 21, 2018), pending in the


1
    Attached hereto as Exhibit 1 (App. pp. 1-4).


MEMORANDUM IN SUPPORT OF MOTION TO COMPEL ORONE LAIZEROVICH TO COMPLY WITH SUBPOENA
    Case 3:20-mc-00009-E-BH Document 1 Filed 01/24/20                    Page 2 of 9 PageID 2



United States District Court for the Eastern District of Texas. In that action, Butowsky filed suit

against NPR and several of its employees, asserting claims for defamation, business

disparagement, and civil conspiracy based on NPR’s reporting on a lawsuit that alleged that

Butowsky was involved in a retracted Fox News story about the death of Democratic National

Committee (“DNC”) staffer Seth Rich. On November 23, 2019, Movants served subpoenas duces

tecum in connection with that litigation on Laizerovich and ILI that commanded the production of

responsive documents by December 9, 2019 (collectively, the “Subpoenas”). See Prather Decl. at

Ex. 1-A (Subpoena to Laizerovich) (App. pp. 5-15). Ex. 1-B (Subpoena to ILI) (App. pp. 16-26),

Ex. 1-C (proof of service) (App. pp. 27-34).2 ILI and its managing partner, Laizerovich, performed

IT and reputation-management services for the Plaintiff, Butowsky.               For example, upon

information and belief, Laizerovich helped establish and/or manages the websites

debunkingrodwheelersclaims.com and debunkingrodwheelersclaims.net on Butowsky’s behalf.

These sites were devoted to undermining the factual basis for Rod Wheeler’s lawsuit against

Butowsky—the very lawsuit that NPR reported on, which in turn gave rise to Butowsky’s lawsuit

here.

        NPR’s document requests involve the following general topics:

           1. Laizerovich’s communications with Butowsky and his associates (Requests 1, 6);

           2. Documents evidencing Laizerovich’s work for Butowsky, including payments and

               agreements (Requests 2-5);




2
 Laizerovich is the Managing Director of ILI. The subpoenas to Laizerovich and ILI request identical
documents, and NPR served subpoenas on both to avoid an objection from Laizerovich that he did not have
possession, custody, or control of the requested documents. See Exs. 1-A (App. pp. 5-15), 1-B (App. pp.
16-26). Neither recipient made any timely objections to their respective subpoenas, and therefore
possession, custody, and control do not appear to be an impediment to Laizerovich’s production.


MOTION TO COMPEL ORONE LAIZEROVICH AND ILI SOLUTIONS TO COMPLY WITH SUBPOENA                 PAGE 2 OF 9
   Case 3:20-mc-00009-E-BH Document 1 Filed 01/24/20                     Page 3 of 9 PageID 3



           3. Documents relating to Laizerovich’s work with the “debunkingrodwheelersclaims”

               sites (Requests 8-11); and

           4. Laizerovich’s communications regarding Seth Rich or any lawsuit stemming from

               his death (Requests 7, 12-16). See Exs. 1-A (App. pp. 5-15), 1-B (App. pp. 16-26).

       Laizerovich contacted NPR’s counsel on December 6, 2019 to request an extension of time

to produce responsive documents until December 13, 2019, and NPR consented to that extension.

Prather Decl. ¶ 5 (App. p. 2). But Laizerovich did not produce documents on December 13, 2019

as promised, either on his own behalf or ILI’s—nor did he object to any of the requests in the

Subpoenas or serve a privilege log for the documents withheld under a claim of privilege. Prather

Decl. ¶ 6 (App. p. 2). Counsel for NPR again contacted Laizerovich, and on December 16, 2019

to inquire about the documents, and, in response, Laizerovich sent a link to an empty document

repository, stating he would upload the documents shortly. Prather Decl. ¶ 7 (App. p. 2); Ex. 1-D

(Dec. 16, 2019 email from Laizerovich to Prather) (App. pp. 35-36). Still, no documents were

produced. Prather Decl. ¶ 7 (App. p. 2). Counsel for NPR followed up with Laizerovich by phone

and by electronic communications throughout the week, including on December 20, 2019,

December 21, 2019, December 23, 2019, and December 26, 2019, with no response from

Laizerovich. See Prather Decl. ¶ 8 (App. pp. 2-3); Ex. 1-E (email from Prather to Laizerovich

dated December 20, 2019) (App. 37-38); Ex. 1-F (email from Prather to Laizerovich dated

December 21, 2019) (App. pp. 39-42).

       After nearly a month of one-sided correspondence with Laizerovich, counsel for NPR

finally heard from Laizerovich on December 29, 2019 that he was out of the country but would

reply back that same day. Prather Decl. ¶ 9 (App. p. 3); Ex. 1-G (App. pp. 43-46). After receiving

no response, counsel for NPR continued to communicate with Laizerovich for another week during




MOTION TO COMPEL ORONE LAIZEROVICH AND ILI SOLUTIONS TO COMPLY WITH SUBPOENA            PAGE 3 OF 9
   Case 3:20-mc-00009-E-BH Document 1 Filed 01/24/20                     Page 4 of 9 PageID 4



which additional excuses for noncompliance were made. See Prather Decl. ¶____; Exs. H-J (App.

pp. 47-60). Finally, in the first week of January, Laizerovich made a limited production of

approximately 170 documents. Id. In one such document, a letter entitled “Subpoena response,”

Laizerovich stated that he was refusing to produce several categories of documents, including: (1)

any communications with Butowksy or Butowsky’s company, Chapwood and (2) any agreements

Laizerovich has with Butowsky or Chapwood on the basis that these communications are

proprietary. Prather Decl. ¶ 11 (App. p. 3), Ex. 1-K (App. pp. 61-64). These documents, which

relate to Butowsky’s efforts to manage his reputation, are highly relevant to this lawsuit, in which

Butowksy seeks $60 million in damages to his reputation. See Am. Compl., Dkt. 72, at 1.

Laizerovich also refuses to produce correspondence with members of the company Shadowbox,

which also performed reputation management work for Butowsky, and any text messages, audio

files, and video files. Documents already obtained from other sources demonstrate that such files

exist and are in Laizerovich’s possession. Prather Decl. ¶ 11 (App. p. 3).

        On January 9, 2020, counsel for NPR served Laizerovich with a letter outlining many of

the deficiencies in his response and production. Prather Decl. ¶ 13 (App. pp. 4); Ex. 1-L (App. pp.

65-66). To date, Laizerovich has not provided any substantive response to this letter.

                                              II.
                                           ARGUMENT

        Because NPR served valid Subpoenas for relevant documents, and because Laizerovich

and ILI failed to serve any timely objections, they should be compelled to produce communications

with Butowsky, Chapwood, and Shadowbox, and any responsive text messages, audio files, and

video files.




MOTION TO COMPEL ORONE LAIZEROVICH AND ILI SOLUTIONS TO COMPLY WITH SUBPOENA              PAGE 4 OF 9
     Case 3:20-mc-00009-E-BH Document 1 Filed 01/24/20                   Page 5 of 9 PageID 5



A.      The Subpoenas are proper and seek relevant information.

        Under Federal Rule of Civil Procedure 45, a party may serve a subpoena duces tecum

commanding a nonparty to “produce designated documents, electronically stored information, or

tangible things in [the nonparty’s] possession, custody, or control . . . .” FED. R. CIV. P.

45(a)(1)(A)(iii). The Subpoenas at issue here were properly served on Laizerovich and ILI at ILI’s

place of business, which is located within the United States District Court for the Eastern District

of Texas. See Prather Decl. ¶¶ 2-3 (App. pp. 1-2); Ex. 1-A (App. pp. 5-15), 1-B (App. pp. 16-26),

1-C (App. pp. 27-34).

        Furthermore, under Rule 45,“[a]t any time, on notice to the [subpoenaed nonparty], the

serving party may move the court for the district where compliance is required for an order

compelling production or inspection.” FED. R. CIV. P. 45(d)(2)(b)(i). “The court for the district

where compliance is required . . . may hold in contempt a person who, having been served, fails

without adequate excuse to obey the subpoena or an order related to it.” Id. “Rule 45(d)(2) governs

a motion to enforce or compel compliance with a subpoena, and its provisions . . . provide only

for ‘the court for the district where compliance is required’ to issue an order compelling production

or inspection on a proper motion.” Paso Del Norte Motors, LP v. Kia Motors of Am., Inc., No.

3:15-cv-2672-M, 2015 WL 4939948, at *1 (N.D. Tex. Aug. 19, 2015). The Subpoenas here were

issued under the authority of the United States District Court for the Eastern District of Texas, but

call for compliance in the Northern District of Texas, at the Dallas office of Haynes and Boone,

LLP. Prather Decl. ¶ 3-4 (App. p. 2). Accordingly, the Subpoena may be enforced by this Court.

See Paso Del Norte Motors, LP, 2015 WL 4939948, at *1.

        Parties in litigation may obtain discovery “regarding any non-privileged matter that is

relevant to any party’s claim or defense . . . .” FED. R. CIV. P. 26(b)(1). The documents sought

from Laizerovich and ILI are directly relevant to Butowsky’s claims that he had minimal


MOTION TO COMPEL ORONE LAIZEROVICH AND ILI SOLUTIONS TO COMPLY WITH SUBPOENA               PAGE 5 OF 9
     Case 3:20-mc-00009-E-BH Document 1 Filed 01/24/20                   Page 6 of 9 PageID 6



involvement in the investigation of Seth Rich’s death, his allegations regarding his reputational

and business harm, Butowsky’s beliefs about the allegations in the Wheeler lawsuit, which

underlies the allegedly defamatory articles, and his alleged damages.

B.      Laizerovich and ILI waived their right to object.

        By failing to serve any timely objections to NPR’s Subpoenas, Laizerovich and ILI waived

their right to object. In the Fifth Circuit, “[t]he party resisting discovery must show specifically

how each discovery request is not relevant or otherwise objectionable.” Carr v. State Farm Mut.

Auto. Ins., 312 F.R.D. 459, 463 (N.D. Tex. 2015). Objections to a Rule 45 subpoena to produce

documents “must be served before the earlier of the time specified for compliance or 14 days after

the subpoena is served.” Fed. R. Civ. P. 45(d)(2)(B). “The failure to serve written objections to a

subpoena within the time specified by Rule [45(d)(2)(B)] typically constitutes a waiver of such

objections.” Isenberg v. Chase Bank USA, N.A., 661 F. Supp. 2d 627, 629 (N.D. Tex. 2009)

(quoting Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44, 48 (S.D.N.Y. 1996)); Louisiana

Generating, L.L.C. v. Illinois Union Ins. Co., No. CIV.A. 10-516-JJB-SC, 2011 WL 6259052, at

*2 (M.D. La. Dec. 14, 2011) (“Courts within the Fifth Circuit have consistently held that failure

to serve timely objections to a Rule 45 subpoena generally results in a waiver of all grounds for

objection, including privilege.”).

        Here, Laizerovich and ILI were served with the Subpoenas on November 23, 2019, both

of which demanded compliance by December 9, 2019. Neither Laizerovich nor ILI timely

objected. Therefore, they have waived their right to object to the Subpoenas. Accordingly, this

Court should compel Laizerovich and ILI to produce all documents responsive to the Subpoenas

in their possession, custody, or control.




MOTION TO COMPEL ORONE LAIZEROVICH AND ILI SOLUTIONS TO COMPLY WITH SUBPOENA              PAGE 6 OF 9
   Case 3:20-mc-00009-E-BH Document 1 Filed 01/24/20                     Page 7 of 9 PageID 7



                                              III.
                                          CONCLUSION

       Laizerovich and ILI have records responsive to the Subpoenas served upon them. Movants

have accommodated Laizerovich’s repeated requests for extensions and allowed him multiple

opportunities to address the deficiencies in his production. Unfortunately, however, Laizerovich’s

production remains woefully incomplete, and he has indicated through his untimely letter response

to the Subpoenas that he refuses to produce additional responsive documents in his possession –

despite having waived such objections by his failure to timely respond to the Subpoenas.

Accordingly, this Court should order Laizerovich and ILI to comply immediately with the

Subpoenas and produce the improperly withheld documents.

DATED: January 24, 2020


                                              Respectfully submitted,


                                              By: /s/ Laura Lee Prather
                                              Laura Lee Prather
                                              State Bar No. 16234200
                                              laura.prather@haynesboone.com
                                              Wesley D. Lewis
                                              State Bar No. 24106204
                                              wesley.lewis@haynesboone.com
                                              HAYNES AND BOONE, LLP
                                              600 Congress Avenue, Suite 1300
                                              Austin, Texas 78701
                                              Telephone: (512) 867-8400
                                              Telecopier: (512) 867-8470




MOTION TO COMPEL ORONE LAIZEROVICH AND ILI SOLUTIONS TO COMPLY WITH SUBPOENA            PAGE 7 OF 9
   Case 3:20-mc-00009-E-BH Document 1 Filed 01/24/20                     Page 8 of 9 PageID 8



                                              David J. Bodney
                                              admitted pro hac vice
                                              bodneyd@ballardspahr.com
                                              Ian O. Bucon
                                              admitted pro hac vice
                                              buconi@ballardspahr.com
                                              BALLARD SPAHR LLP
                                              1 E. Washington Street, Suite 2300
                                              Phoenix, Arizona 85004-2555
                                              Telephone: 602.798.5400
                                              Fax:          602.798.5595

                                              Attorneys for Movants




MOTION TO COMPEL ORONE LAIZEROVICH AND ILI SOLUTIONS TO COMPLY WITH SUBPOENA           PAGE 8 OF 9
   Case 3:20-mc-00009-E-BH Document 1 Filed 01/24/20                     Page 9 of 9 PageID 9



                              CERTIFICATE OF CONFERENCE


       The undersigned Counsel for Movants certifies that on January 7 and 9, 2020, she conferred
with Orone Laizerovich (who has not identified any counsel), concerning this motion and received
no substantive response to the need to file this motion or the outlined deficiencies. Therefore, no
agreement on the motion could not be reached.

                                               /s/ Laura Lee Prather
                                               Laura Lee Prather




                                  CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on January 24, 2020, the foregoing document was
emailed to Steve Biss, counsel for Plaintiff, at stevenbiss@earthlink.net.

       In addition, the foregoing document was sent via Federal Express to the following address:



       Orone Laizerovich
       5604 Plumtree Drive
       Dallas, TX 75252-4929

                                                /s/ Laura Lee Prather
                                                Laura Lee Prather




MOTION TO COMPEL ORONE LAIZEROVICH AND ILI SOLUTIONS TO COMPLY WITH SUBPOENA             PAGE 9 OF 9
